Citation Nr: 0704243	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  02-19 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted from July 9, 2002, for post 
traumatic osteoarthritis of the right knee status partial 
post-medial meniscectomy (right knee disability), currently 
rated as 10 percent disabling?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to July 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for post traumatic osteoarthritis of the right 
knee, status post partial medial meniscectomy (right knee 
disability), and assigned a 10 percent rating effective from 
July 9, 2002.  That 10 percent disability rating remains in 
effect at the present time.

In December 2003, the veteran testified at a videoconference 
hearing before the undersigned.

In May 2004, the Board remanded the veteran's appeal for 
additional evidentiary development.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating the 
Fenderson doctrine applies.

At the December 2003 videoconference hearing, the veteran 
raised the issue of entitlement to service connection for a 
gastrointestinal disorder secondary to the pain medications 
used for his service-connected right knee disorder.  The 
veteran has also raised the issue of entitlement to a total 
disability evaluation based on individual unemployability.  
As these issues had not been developed for appellate review 
and were not intertwined with the issue on appeal, they were 
referred to the RO by the May 2004 remand for appropriate 
action.  As no action has been taken to date, they are 
referred to the RO for appropriate development at once.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


FINDING OF FACT

Since July 9, 2002, the veteran's right knee disability has 
not been manifested by evidence of slight instability or 
subluxation; flexion limited to 30 degrees; or extension 
limited to 15 degrees, even taking into account his 
complaints of pain. 


CONCLUSION OF LAW

Since July 9, 2002, the veteran has not met the criteria for 
a disability rating in excess of 10 percent for a right knee 
disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5257, 
5259, 5260, 5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Statutory Duty to Assist the Veteran

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2004 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Thereafter, the claim was 
readjudicated in the October 2005 supplemental statement of 
the case (SSOC).  The failure to provide notice of the type 
of evidence necessary to establish an effective date for the 
disability on appeal is harmless because the preponderance of 
the evidence is against the veteran's claim and any question 
as to this point is moot.

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the Board finds that any defect with respect to the 
timing of the notice required was harmless error.  Although 
notice was not completely provided to the appellant until 
after the initial adjudication, he was not prejudiced.  The 
content of the June 2004 notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran was thereafter afforded every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  As noted above, the claim was thereafter 
readjudicated in October 2005.  Hence, the actions taken by 
VA cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim before adjudication.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties to assist the appellant in the 
prosecution of his claim.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, that 
error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc. 159 F.3d 534, 549 (Fed. Cir. 1998).

The Claim

The veteran and his representative contend that the 
claimant's right knee disability is manifested by 
symptomatology that warrants the assignment of an increased 
rating.  It is requested that the veteran be afforded the 
benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  In cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

A September 2002 rating decision granted a 10 percent 
disability rating for the veteran's right knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5259-5010, effective 
from July 9, 2002.  That 10 percent disability rating remains 
in effect at the present time.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2006), the 
removal of semilunar cartilage will be rated as 10 percent 
disabling if it is symptomatic.  

Under38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006), 
arthritis, due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006), degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Given the disability evaluations assigned the veteran's knee 
disorder, potentially applicable Diagnostic Codes provide 
ratings as follows.  If flexion of the knee is limited to 45 
degrees, a 10 percent rating is in order.  If flexion of the 
knee is limited to 30 degrees, a 20 percent rating is in 
order.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  

If extension of the knee is limited to 10 degrees, a 10 
percent rating is in order.  If extension of the knee is 
limited to 15 degrees, a 20 percent rating is in order.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).  

Finally, under 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2006), higher evaluations are warranted for varying degrees 
of ankylosis.  Ankylosis is the immobility and consolidation 
of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In 
this case, however, there is no objective evidence that the 
right knee, since July 9, 2002, has ever been ankylosed.

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the United States Court 
of Appeals for Veterans Claims (Court) explained that, when 
the pertinent diagnostic criteria provide for a rating on the 
basis of a loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. 

Under 38 C.F.R. § 4.40 (2006), disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 (2006) provides as regards to 
the joints that the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.

In a precedent opinion by VA General Counsel, it was held 
that separate ratings may be assigned in cases where a 
service-connected knee disability includes both a compensable 
limitation of flexion under Diagnostic Code 5260 and a 
compensable limitation of extension under Diagnostic 
Code 5261, provided that the degree of disability is 
compensable under each set of criteria.  VAOPGCPREC 09-04; 
69 Fed. Reg. 59990 (2004).  The basis for the opinion is that 
the knee has separate planes of movement, each of which is 
potentially compensable.  Id.

In a separate precedent opinion, VA General Counsel held that 
separate ratings may also be assigned in cases where the 
service-connected disability includes both arthritis and 
instability, provided, of course, that the degree of 
disability is compensable under each set of criteria. 
 VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997). 

In this regard, under Diagnostic Code 5257, impairment of the 
knee, manifested by recurrent subluxation or lateral 
instability, will be rated as 10 percent disabling when 
slight, and 20 percent disabling when moderate.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2006). 

The evaluation of the same disability under various 
diagnoses, however, is to be avoided.  38 C.F.R. § 4.14 
(2006).  Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id.

With the above criteria in mind, as to the veteran's right 
knee disability since July 9, 2002, a review of VA 
examinations conducted in June 2002, August 2002, and August 
2005; an August 2002 VA report of right knee surgery; VA 
outpatient records from January 2003 to May 2004; and private 
medical records prepared by clinicians employed by Bradford 
Regional Medical Center, reveals that the right knee 
disability was never manifested by evidence of slight 
instability or subluxation; flexion limited to 30 degrees; or 
extension limited to 15 degrees, even taking into account the 
veteran's complaints of pain.  Accordingly, a disability 
evaluation in excess of 10 percent for the veteran's right 
knee disability was not in order for the period since July 9, 
2002.

Range of motion studies in the record for the period since 
July 9, 2002, which provide findings with respect to factors 
that must be considered under DeLuca, are from the August 
2002 and August 2005 VA examinations.  There is no evidence 
in the August 2002 and August 2005 VA examination reports 
that the veteran's flexion of the right knee is limited to 30 
degrees, or that his extension of the right knee is limited 
to 15 degrees; even with pain present. 

In light of the foregoing, and because the right knee since 
July 9, 2002 has not been ankylosed, an increased rating is 
not warranted based on a loss of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256, 5260 (2006).

Additionally, because extension of the right knee is not 
limited to a compensable degree, an increased rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5261 is not warranted (2006).

Although higher ratings may be assigned on account of pain 
causing additional functional loss, DeLuca, the salient point 
is that even though the veteran complained of pain, 
consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the 
Board to conclude that the functional loss he experienced in 
his right knee equated higher ratings under any pertinent 
Diagnostic Code.

While the August 2002 and August 2005 VA examiners noted that 
the claimant reported feeling pain in the right knee, there 
were, for example, no objective findings of disuse atrophy to 
a little used part due to pain, etc.  In view of this fact, 
there is no schedular basis for an increased evaluation due 
to limitation of motion under DeLuca.

Indeed, even if the Board conceded that the veteran's pain 
resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, he 
would still need an additional loss of motion to warrant an 
increased rating.  As reflected above, such is not 
objectively present.  Therefore, even taking into account the 
veteran's losses due to pain, the Board concludes that his 
adverse symptomatology did not equate to the criteria for a 
higher evaluation under the Diagnostic Codes 5256, 5260 or 
5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.

As to entitlement to a separate compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, during the period 
under review the record includes VA treatment records and 
three VA examinations, as well as private medical records.  
The record is devoid of evidence of recurrent subluxation or 
lateral instability.  The August 2002 VA examiner 
specifically found the knee to be stable in all planes, and 
the August 2005 VA examination found no evidence of 
instability.  In the absence of such specific findings, 
separate ratings under Diagnostic Code 5257 are unwarranted 
(2006).  

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statement to the RO, or the claimant's statements to VA 
clinicians.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because lay 
persons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, these statements, 
addressing the clinical severity of the claimant's 
disability, are not probative evidence as to the issue on 
appeal.

Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Entitlement to a disability rating higher than 10 percent for 
a right knee disability, for the period since July 9, 2002, 
is denied. 


REMAND

The record includes multiple references concerning the 
veteran's ability to work.  In August 2003, a Social Security 
Administration (SSA) Office of Hearings and Appeals decision 
reported a number of pertinent findings pertaining to the 
veteran's bilateral knee disorders.  The decision was signed 
by an Administrative Law Judge (ALJ).  It found, inter alia, 
that the claimant had not engaged in substantial gainful 
employment since November 1, 2001, that his assertions 
concerning his ability to work were credible, and that he was 
unable to perform the requirements of his past relevant work.  
It also found that he had no transferable skills and was 
incapable of making an adjustment to any type of work that 
existed in significant numbers in the national economy.  

Most significantly, the August 2005 VA examiner of the 
veteran's right knee diagnosed significant occupational 
effects of his right knee disability on his current life.  
The right knee disability's impact on occupational activities 
cited by the VA examiner included decreased mobility, 
problems with lifting and carrying, difficulty reaching, lack 
of stamina, weakness or fatigue, decreased strength, and 
lower extremity pain.  The VA examiner cited increased 
absenteeism as a resulting work problem caused by the 
veteran's disability.  In sum, both an SSA ALJ and a VA 
examiner have concluded that the veteran's employability is 
significantly impaired by his knee disorders.

In the October 2005 SSOC, the AMC stated that the case did 
not warrant an extraschedular evaluation because "there is 
no evidence that the current issue presents such an unusual 
disability case as to render impractical the application of 
the regular standards."  Accordingly, the RO did not refer 
the case to the Director of the Compensation and Pension 
Service for extraschedular consideration.  38 C.F.R. § 3.321 
(2006).  The Board disagrees with that finding.

Based upon the Board's review of the above-discussed evidence 
concerning the veteran's employability, and particularly the 
August 2005 VA medical opinion stating that the veteran's 
service-connected right knee disability "significantly" 
interfered with his present employment, this case must be 
referred to the Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board must address a referral under 38 C.F.R. § 
3.321(b)(1) where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). In the Board's opinion, such 
"circumstances" are present.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim of 
extraschedular rating for his right knee 
disability, under the provisions of 38 
C.F.R. § 3.321(b)(1), as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. App 
473 (2006).  

2.  The case should be referred to the 
Director of the Compensation and Pension 
Service for consideration of an  
extraschedular rating for a right knee 
disability, under the provisions of 38 
C.F.R. § 3.321(b)(1).  This action should 
be taken in light of the evidence of 
record, to particularly include the August 
2005 VA medical opinion concerning a 
"significant" interference with the 
veteran's employability.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided with an SSOC.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(6) (2006). 






 Department of Veterans Affairs


